In The
                                 Court of Appeals
                        Seventh District of Texas at Amarillo

                                       No. 07-16-00254-CV


                           IN THE INTEREST OF C.A.M., A CHILD

                              On Appeal from the 64th District Court
                                     Swisher County, Texas
            Trial Court No. A-11950-12-11, Honorable Robert W. Kinkaid, Jr., Presiding

                                     December 21, 2016

                               MEMORANDUM OPINION
                     Before CAMPBELL and HANCOCK and PIRTLE, JJ.


          Appellant, A.M., filed a notice of appeal from an order in a suit to modify the

parent-child relationship. The clerk’s record was filed on August 30, 2016, and the

reporter’s record was filed on September 8, 2016. Appellant’s brief was, therefore, due

on October 10, 2016, but was not filed.            This Court later granted appellant four

extensions to file his brief. By letter dated December 2, 2016, the Clerk of this Court

notified appellant that failure to file his brief on or before December 15, 2016, would

result in dismissal of the appeal for want of prosecution without further notice. See TEX.

R. APP. P. 38.8(a)(1). To date, appellant has not filed a brief or responded to the Clerk’s

letter.
       Accordingly, we now dismiss this appeal for want of prosecution and failure to

comply with a notice from the Clerk of this Court requiring action within a specified time.

See TEX. R. APP. P. 38.8(a)(1); 42.3(b), (c).


                                                        Per Curiam




                                                2